DETAILED ACTION
This non-final office action is responsive to the RCE filed 12 August 2022.  Claims 1-3, 5-10, and 12-16 are pending.  Claims 1 and 8 are independent claims.  Claims 1-3, 5-10, and 12-14 are amended.  Claims 15 and 16 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections based on 35 U.S.C. 103
Applicant’s prior art arguments have been fully considered and but they are not persuasive.
Applicant first argues (pgs. 10-14) that Jung teaches presenting the visual effect upon the icon being selected by the user and not in response to a position the first touch input being detected at a first region of the display area where the first execution screen is displayed.  
Examiner agrees.  However, the Final Rejection (14 March, 2022) relied on Stern to teach the foregoing functionality.
Applicant further argues (pg. 15-17) that Stern does not teach that the visual effect is displayed in response to a position of the icon being detected at a region of the display area where the window (e.g., first execution screen) is displayed.  Applicant argues that Stern describes that the window becomes highlighted before the icon is completely inside the window, and when the icon is at least partly over the desktop.
Examiner notes that it is Jung that teaches a visual effect on a first area of the display area associated with the first position, wherein the visual effect represents at least one of a size, shape, or a position for a second execution screen associated with the second application.  Stern is further relied upon to teach that the displaying of the visual effect is in response to the first touch input being detected at a first position of the display area where the first execution screen is displayed.  Specifically, Stern teaches the user dragging an icon to a window/ and the window/frame becoming highlighted only once the icon enters the window/frame. 
Applicant further argues (pgs. 17-18) that Ens does not teach “in response to a position of the first touch input being detected at a first region of the display area where the first execution screen is displayed, displaying a visual effect on a first area of the display area that includes the position of the first touch input being detected at the first region...”  Applicant argues that the guide window in Ens is always displayed adjacent to the selected tab; and thus, the guide window in Ens cannot be displayed in an area that includes a position where the icon is detected at a region of the display area where the application execution screen is displayed.
However, as Applicant admits (pg. 18), Ens teaches that when “a tab in the tab band is selected and moved, a guide window adjacent to the selected tab is dragged out of the tab band.”  In other words, the visual effect is not displayed on the first area until the position of the first touch input is detected at the first region.  As provided above, it is the combination of Jung, Stern, and Ens that teaches the limitations in question.  Applicant is encouraged to schedule an interview to further discuss the perceived differences between the claimed limitations and the cited prior art and how to further overcome the teachings of the cited prior art.
Applicant further argues (pgs. 18-20) that Hugh merely teaches displaying a split window in a case in which a cursor is released toward a direction of a specific window and that Hugh does not teach that the first touch input is release on the first area where the visual effect is displayed.
However, as provided below, the foregoing is taught by the other cited prior art.  Hugh is presented to teach the additional functionality of a user dragging a tab to an execution screen which results in reducing the execution screen and execution both screens side by side.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2011/0244924 A1) hereinafter known as Jung in view of Stern (US 5,835,919 A) hereinafter known as Stern in view of Hugh (US 6,166,736 A1) hereinafter known as Hugh in view of Ens (US 2012/0066628 A1) hereinafter known as Ens.

Regarding independent claim 1, Jung teaches:
displaying, on the touch display, a first execution screen in a first size, wherein the first execution screen is associated with a first application and occupies substantially an entirety of a display area of the touch display;  (Jung: Figs. 9 and 12 and ¶[0188]; Jung teaches an execution screen on the display.)
displaying, on the touch display, a tray including a plurality of icons respectively corresponding to a plurality of applications, wherein the tray partially overlaps the first execution screen;  (Jung: Fig. 12 and ¶[0191]; Jung teaches a tray that is overlapping an execution screen.)
receiving, through the touch display, a first touch input of dragging a first icon from among the plurality of icons included in the tray toward the first execution screen, wherein the first icon is associated with a second application, and wherein the second application is different from the first application;  (Jung: Fig. 12(d) and ¶[0191]; Jung teaches a tray that is overlapping an execution screen and the user dragging an icon to region 1250.)
... displaying a visual effect on a first area of the display area that includes the position of the first touch input being detected at the first region, wherein the visual effect represents at least one of a size, a shape, or a position for a second execution screen associated with the second application ... ; and  (Jung: Fig. 12(d) and ¶[0191]; Jung teaches a tray that is overlapping an execution screen and the user dragging an icon to region 1250.  Region 1250 represents the size of the second execution screen.)
...

Jung does not explicitly teach:
in response to a position of the first touch input being detected at a first region of the display area where the first execution screen is displayed, ...  

However, Stern teaches:
in response to a position of the first touch input being detected at a first region of the display area where the first execution screen is displayed, ...  (Stern: Figs. 7A-7C and col. 12, lines 59-67 to col. 13, lines 1-6; Stern teaches a user dragging an icon.  Once it enters a window or frame, the window or frame become highlighted.)

Stern is analogous to the present invention, as it is reasonably pertinent to the problem faced by the inventor, i.e. presenting a visual effect when dragging an icon onto a desired space.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of providing an execution screen with an overlapping tray of app icons which the user can drag and open another execution screen wherein a visual effect is provided to show the user where the app will execute as taught in Jung with presenting the visual effect when the dragging motion crosses over into the execution space as taught in Stern.  Jung already teaches presenting a visual effect to show the user where the app will execute.  However, Jung does not explicitly teach presenting the visual effect when the dragging motion crosses over into the execution space.  Stern provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Jung to include teachings of Stern because the combination would allow the user to more accurately identify the execution space.

Jung in view of Stern does not explicitly teach:
in response to the first touch input being released on the first area where the visual effect is being displayed, displaying, on the touch display, the first execution screen reduced to a second size smaller than the first size together with the second execution screen associated with the dragged first icon from among the plurality of icons included in the tray, wherein the reduced first execution screen and the second execution screen occupy substantially the entirety of the display area of the touch display.  

However, Hugh teaches:
in response to the first touch input being released on the first area where the visual effect is being displayed, displaying, on the touch display, the first execution screen reduced to a second size smaller than the first size together with the second execution screen associated with the dragged first icon from among the plurality of icons included in the tray, wherein the reduced first execution screen and the second execution screen occupy substantially the entirety of the display area of the touch display.  (Hugh: Figs. 10-11 and col. 4, lines 61-67 to col. 5, lines 1-11; Hugh teaches the user dragging a tab to an execution screen which results reducing the execution screen and executing both screens side by side.)

Hugh is analogous to the present invention, as it is reasonably pertinent to the problem faced by the inventor, i.e. launching another execution screen which results in splitting the interface into two execution screens.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of providing an execution screen with an overlapping tray of app icons which the user can drag and open another execution screen on the same display wherein the user drags the icon to the visual effect provided on the interface as taught in Jung with further reducing the size of the original execution screen and placing both execution screen side by side as taught in Hugh.  Jung already teaches the user dragging and dropping the application from a tray to the visual effect.  However, Jung does not explicitly teach further reducing the size of the original execution screen and placing both execution screen side by side.  Hugh provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Jung to include teachings of Hugh because the combination would allow to efficiently manage the space on the display.

Jung in view of Stern in view of Hugh does not explicitly teach:
... and wherein the visual effect is not displayed on the first area until the position of the first touch input is detected at the first region; and  

However, Ens teaches:
... and wherein the visual effect is not displayed on the first area until the position of the first touch input is detected at the first region; and  (Ens: Figs. 2, 3, 6, and 7 and ¶[0029]; Ens teaches displaying a guide window once the user drags the tab out of the tab band.)

Ens is analogous to the present invention, as it is reasonably pertinent to the problem faced by the inventor, i.e. presenting a visual effect when dragging an icon onto a desired space.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of providing an execution screen with an overlapping tray of app icons which the user can drag and open another execution screen wherein a visual effect is provided to show the user where the app will execute and presenting the visual effect when the dragging motion crosses over into the execution space as taught in Jung in view of Stern in view of Hugh with only presenting the visual effect once the user drags the icon out of the tray as taught in Ens.  Jung already teaches presenting a visual effect to show the user where the app will execute.  However, Jung does not explicitly teach only presenting the visual effect once the user drags the icon out of the tray.  Ens provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Jung, Stern, and Hugh to include teachings of Ens because the combination would allow the user to more accurately identify the execution space.




Regarding claim 5, Jung in view of Stern in view of Hugh in view of Ens teaches the method of claim 1 (as cited above).

Stern further teaches:
wherein, as the position of the first touch input is changed, a position of the first icon being displayed is changed corresponding to the position of the first touch input.  (Stern: Figs. 7A-7C and col. 12, lines 59-67 to col. 13, lines 1-6; Stern teaches a user dragging an icon.  Once it enters a window or frame, the window or frame become highlighted.)




Regarding claims 8 and 12, these claims recite an electronic device that performs the method of claims 1 and 5; therefore, the same rationale for rejection applies.




Regarding claim 15, Jung in view of Stern in view of Hugh in view of Ens teaches the method of claim 1 (as cited above).

Jung further teaches:
wherein, as a position of the first touch input is changed while continuing to be detected at the first region, a location of the visual effect being displayed does not change.  (Jung: Fig. 12(d) and ¶[0191]; Jung teaches a tray that is overlapping an execution screen and the user dragging an icon to region 1250.  The visual effect remains in region 1250 as the user is dragging the icon.)



Regarding claim 16, this claim recites an electronic device that performs the method of claim 15; therefore, the same rationale for rejection applies.




Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Stern in view of Hugh in view of Ens in view of Boblett (US 2014/0096050 A1) hereinafter known as Boblett.

Regarding claim 2, Jung in view of Stern in view of Hugh in view of Ens further teaches the method of claim 1 (as cited above).

However, Boblett teaches:
further comprising: receiving, through the touch display, a second touch input of dragging a second icon from among the plurality of icons included in the tray toward the second execution screen, wherein the second icon is associated with a third application different from the first application and the second application; and based on a position of the second touch input being detected at a specified portion of the second execution screen, displaying the second execution screen with the visual effect, wherein a size of the specified portion of the second execution screen is smaller than a size of the second execution screen.  (Boblett: Figs. 10-11 and ¶[0042]-¶[0045]; Boblett teaches the user dragging the icon and displaying a visual cue, such as highlighting the window before the user releases the touch and actually places the application in the execution window.  The application replaces the previous application in the window.)

Boblett, Jung, and Hugh are in the same field of endeavor as the present invention, as the references are directed to choosing where an application will be executed through a drag gesture.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of dragging an application to an execution screen, displaying a frame, and executing the application when the user releases the touch input as taught in Jung in view of Hugh with the further replacing an application in the frame with another application as taught in Boblett.  Jung in view of Hugh already teaches providing a frame to notify the user of where the application will be executed and executing the application in that frame.  However, Jung in view of Hugh does not explicitly teach further replacing an application in the frame with another application.  Boblett provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Jung and Hugh to include teachings of Boblett because the combination would allow the user to place further applications.




Regarding claim 9, this claim recites an electronic device that performs the method of claim 2; therefore, the same rationale for rejection applies.




Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Stern in view of Hugh in view of Ens in view of Boblett in view of Matthews (US 2013/0104075 A1) hereinafter known as Matthews.

Regarding claim 3, Jung in view of Stern in view of Hugh in view of Ens in view of Boblett teaches the method of claim 2 (as cited above).

Jung in view of Stern in view of Hugh in view of Ens in view of Boblett does not explicitly teach the limitations of claim 3.

However, Matthews teaches:
wherein the first execution screen is displayed on a second area of the display area and the second execution screen is displayed on a third area of the display area, and wherein the method further comprises: in response to releasing the second touch input on a boundary between the first execution screen and the second execution screen, displaying a third execution screen associated with the third application on at least a part of the second area and the third area.  (Matthews: Fig. 5 and ¶[0058]; Matthews teaches the user dragging to a boundary on top of the display, that splits the left and right sides of the display, upon release, the window spans both areas, i.e. the entire screen.)

Jung, Hugh, Boblett and Matthews are in the same field of endeavor as the present invention, as the references are directed to choosing where an application will be executed through a drag gesture.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of dragging an application to an execution screen, displaying a frame, and executing the application when the user releases the touch input as taught in Jung in view of Hugh in view of Boblett with the user dragging to a boundary and spanning both areas of the display as taught in Matthews.  Jung in view of Hugh in view of Boblett already teaches the user choosing the display area of where the application will execute.  However, Jung in view of Hugh in view of Boblett does not explicitly teach the user dragging to a boundary and spanning both areas of the display.  Matthews provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Jung, Hugh, and Boblett to include teachings of Matthews because the combination would allow the user to choose how and where to display the application.




Regarding claim 10, this claim recites an electronic device that performs the method of claim 3; therefore, the same rationale for rejection applies.




Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Stern in view of Hugh in view of Ens in view of Wang (US 2010/0138767 A1) hereinafter known as Wang.

Regarding claim 6, Jung in view of Stern in view of Hugh in view of Ens further teaches the method of claim 1 (as cited above).

Jung in view of Stern in view of Hugh in view of Ens does not explicitly teach the limitations of claim 6.

However, Wang teaches:
further comprising: displaying a center button on a boundary between the first execution screen and the second execution screen, wherein the center button is configured to provide a function of changing a size of at least one of the first execution screen or the second execution screen in response to a second touch input of dragging the center button.  (Wang: Figs. 4(a)-4(c); Wang teaches a center button which is used to change the size of the individual zones.)

Jung, Hugh, and Wang are in the same field of endeavor as the present invention, as the references are directed to executing multiple applications.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of dragging an application to a specific region of the display as taught in Jung in view of Hugh with a center button dividing the regions which can be used to resize the regions as taught in Wang.  Jung in view of Hugh already teaches providing executing applications in different regions.  However, Jung in view of Hugh does not explicitly teach a center button dividing the regions which can be used to resize the regions.  Wang provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Jung and Hugh to include teachings of Wang because the combination would allow the user more options to customize the display.




Regarding claim 13, this claim recites an electronic device that performs the method of claim 6; therefore, the same rationale for rejection applies.




Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Stern in view of Hugh in view of Ens in view of Roth (US 2012/0169768 A1) hereinafter known as Roth.

Regarding claim 7, Jung in view of Stern in view of Hugh in view of Ens teaches the method of claim 1 (as cited above).

Jung in view of Stern in view of Hugh in view of Ens does not explicitly teach the limitations of claim 7.

However, Roth teaches:
further comprising: receiving, through the touch display, a second touch input of dragging a second icon from among the plurality of icons included in the tray toward the second execution screen, wherein the second icon is associated with a third application different from the first application and the second application; identifying a position of the second touch input relative to a boundary where the first execution screen and the second execution screen meet; and based on the identified position of the second touch input relative to the boundary, displaying the second execution screen with the visual effect.  (Roth: Fig. 9; Roth teach dragging the icon to an empty space.  Once the icon is at the empty space, the frame is displayed.  Accordingly, the icon is dragged past the boundary between icon tray and the execution screens and the frame is displayed once the icon is at the appropriate zone, which is at a certain distance away from the boundary line.)

Jung, Hugh, and Roth are in the same field of endeavor as the present invention, as the references are directed to choosing where an application will be executed.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of dragging an application icon from an application tray to a launch screen and executing the application when the user releases the touch input as taught in Jung in view of Hugh with further identifying a boundary during the drag gesture to display the visual effect of the second execution screen as taught in Roth.  Jung in view of Hugh already teaches the user dragging application icons to launch areas.  However, Jung in view of Hugh does not explicitly further identifying a boundary during the drag gesture to display the visual effect of the second execution screen.  Roth provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Jung and Hugh to include teachings of Roth because the combination would allow the user to quickly see the second execution screen.



Regarding claim 14, this claim recites an electronic device that performs the method of claim 7; therefore, the same rationale for rejection applies.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145